•   Case 2:19-ap-01306-SK       Doc 3
                                    2 Filed 09/13/19
                                            09/11/19 Entered 09/13/19
                                                              09/11/19 10:54:12
                                                                       17:17:14          Desc
                                 Main Document    Page 1 of 7
                                                            2



              EARLY MEETING OF COUNSEL, JOINT STATUS REPORT AND
                      STATUS CONFERENCE INSTRUCTIONS

    1.     A copy of these instructions must be attached to the copy of the complaint served
    upon each party, and the proof of service of the summons and complaint must indicate
    that such copy was served therewith.

    2.      If the adversary proceeding involves money or property exceeding $10,000, or if
    plaintiff believes trial time will exceed 4 hours, plaintiff must serve, with the summons
    and complaint, a notice that compliance with Local Bankruptcy Rule 7026-1 and Federal
    Bankruptcy Procedure Rule 7026 is required. Plaintiff must also file a proof of service of
    the notice together with the proof of service of the summons and the complaint.

    3.   If Local Bankruptcy Rule 7026-1 is applicable, counsel for the parties MUST
    TIMELY MEET TO DISCUSS SETTLEMENT AND TO EXCHANGE DOCUMENTS,
    OTHER EVIDENCE, AND LISTS OF WITNESSES, AND PRELIMINARY DISCOVERY
    SCHEDULES AS PROVIDED IN SAID RULE. FEDERAL RULE OF CIVIL
    PROCEDURE 26(D DOES NOT APPLY TO THIS PROCEEDING.

    4.     Unless all defendants have defaulted, the parties must file a Joint Status Report
    pursuant to Local Bankruptcy Rule 7016-1(a)(2) at least 14 court days before the date
    of the status conference using Local Form No. F 7016-1.1. This form may be found on
    the Court's website, www.cacb.uscourts.gov, by clicking on "Forms/Rules/General
    Orders," then "Local Bankruptcy Rules & Forms." and scrolling down to F 7016-1.1. If
    Local Bankruptcy Rule 7026-1 is applicable, the parties shall include in the Joint Status
    Report a statement that they have met to discuss settlement and have exchanged
    documents, other evidence. lists of witnesses and preliminary discovery schedules.

    5.      If no response to the complaint is timely filed, plaintiff may request entry of
    default by the clerk or by the court pursuant to Local Bankruptcy Rule 7055-1(a).
    Plaintiff may also request entry of a default judgment by filing and serving an
    appropriate motion pursuant to Local Bankruptcy Rule 7055-1(b). These motions may
    be brought pursuant to Local Bankruptcy Rule 9013-1.

    6.     If the parties dispute whether the adversary proceeding is "core" or "non-core,"
    they must file points and authorities in support of their positions. See 28 U.S.C. § 157.
    Any party that contends the proceeding is "non-core" must file and serve its points and
    authorities at least 14 days before the status conference. Any response must be filed
    and served at least 7 days before the status conference.

    7.    Unless a party objects in writing in the first Joint Status Report or the court orders
    otherwise, direct testimony at trial will be presented by declaration.

    8.     Failure to comply with these instructions may subject the responsible party to
    sanctions.
•   Case 2:19-ap-01306-SK       Doc 3
                                    2 Filed 09/13/19
                                            09/11/19 Entered 09/13/19
                                                              09/11/19 10:54:12
                                                                       17:17:14          Desc
                                 Main Document    Page 2 of 7
                                                            2



    9.      At the initial status conference a date may be set for further status conference, a
    pre-trial conference and/or for trial.

    10.   Failure of counsel for any party to appear at a status conference or pre-trial
    conference may be considered an abandonment and the adversary proceeding may be
    dismissed or judgment entered against the defaulting party, without further hearing.

                                                     Sandra R. Klein
                                                     United States Bankruptcy Judge
Case
 Case2:19-ap-01306-SK
      2:19-ap-01306-SK Doc
                        Doc2-1
                            3 Filed
                                Filed09/13/19
                                      09/11/19 Entered
                                                 Entered09/13/19
                                                         09/11/1910:54:12
                                                                  17:17:14 Desc
                                                                           Desc
          Supplement SummMain
                           andDocument
                               Notice Of Status
                                            PageConference
                                                 3 of 7      Page 1 of 3
Case
 Case2:19-ap-01306-SK
      2:19-ap-01306-SK Doc
                        Doc2-1
                            3 Filed
                                Filed09/13/19
                                      09/11/19 Entered
                                                 Entered09/13/19
                                                         09/11/1910:54:12
                                                                  17:17:14 Desc
                                                                           Desc
          Supplement SummMain
                           andDocument
                               Notice Of Status
                                            PageConference
                                                 4 of 7      Page 2 of 3
Case
 Case2:19-ap-01306-SK
      2:19-ap-01306-SK Doc
                        Doc2-1
                            3 Filed
                                Filed09/13/19
                                      09/11/19 Entered
                                                 Entered09/13/19
                                                         09/11/1910:54:12
                                                                  17:17:14 Desc
                                                                           Desc
          Supplement SummMain
                           andDocument
                               Notice Of Status
                                            PageConference
                                                 5 of 7      Page 3 of 3
          Case 2:19-ap-01306-SK                  Doc 3 Filed 09/13/19 Entered 09/13/19 10:54:12                                 Desc
                                                  Main Document    Page 6 of 7

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, California 91367.

A true and correct copy of the foregoing documents entitled:
1. SUMMONS AND NOTICE OF STATUS CONFERENCE IN AN ADVERSARY PROCEEDING [LBR 7004-1];
2. COMPLAINT TO AVOID AND RECOVER PREFERENTIAL TRANFERS PURUSANT TO §§ 11 U.S.C. 547(B), 548
   (A), 550 AND 502;
3. EARLY MEETING OF COUNSEL, JOINT STATUS REORT AND STATUS CONFERENCE INSTRUCTIONS;
4. ORDER GRANTING MOTION OF CHAPTER 7 TRUSTEE FOR ZETTA JET PTE, LTD ESTABLISHING
   PROCEDURES GOVERNING ADVERSARY PROCEEDINGS; AND
5. NOTICE RE COMPLIANCE WITH FEDERAL RULE OF BANKRUPTCY PROCEDURE 7026 AND LOCAL
   BANKRUPTCY RULE 7026-1 will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
September 13, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

        Robyn B Sokol ecf@bg.law, rsokol@bg.law
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                              Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On September 13, 2019, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

 Honorable Sandra R. Klein
 United States Bankruptcy Court
  for the Central District of California
 255 East Temple Street, Suite 1582
 Los Angeles, California 90012

                                                                              Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ____________, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                              Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 September 13, 2019                        NIKOLA A. FIELDS                     /s/ Nikola A. Fields
 Date                                      Printed Name                         Signature

____________________________________________________________________________________________________________________
           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California


December 2016                                                                                    F 7004-1.SUMMONS.ADV.PROC
          Case 2:19-ap-01306-SK                  Doc 3 Filed 09/13/19 Entered 09/13/19 10:54:12                                 Desc
                                                  Main Document    Page 7 of 7

CKE Associates LLC
Attn: Chief Legal Officer or Chief Financial Officer
1801 Avenue of the Stars
Los Angeles, CA 90067

CKE Associates LLC
c/o Michael Dreyer, Registered Agent
355 S. Grand Avenue, Suite 1710
Los Angeles, CA 90071

Seth Goldman, Esq.
Munger, Toller & Olson LLP
350 South Grand Avenue
Los Angeles, CA 90071




____________________________________________________________________________________________________________________
           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California


December 2016                                                                                    F 7004-1.SUMMONS.ADV.PROC
